DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 10/06/2021. As directed by the amendment - claims 1, 4, 5, 7, 8, 9, 10, 11, 12, and 13 are amended. Applicant’s amendments to the claims have overcome some of the claims objections and the Miyazoe rejection previously set forth in the non-final office action mailed 07/16/2021.
Response to Arguments
Applicant’s arguments, see remarks, filed 10/06/2021, with respect to Miyazoe have been fully considered and are persuasive due to the amendments. The rejection over Miyazoe has been withdrawn.
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. 
Applicant alleges that no reason has been stated of why “one” and “another” is less clear than “first” and “second”.
However, the terms “one” and “another” are less clear when reading the entire claim set. For instance, claim 7 recites “another predetermined opening” which is unclear because claim 1 already claims “another opening”. The language of “one” and “another” makes it less clear which opening is being claimed, whereas using “first” and “second” is more straightforward.
Applicant alleges that Figure 13 shows openings 82b and 82d being asymmetric.
However, the flow path is asymmetric while the opening, which is triangular, is symmetrical.
Applicant alleges that one skilled in the art would recognize that claim 8 is specifying the number of openings, any of which could be the one or the other.

Applicant alleges that Pfuhl does not disclose the flow path area at an inflow side being different in size from the flow path area at an outflow side of the spool when the spool is displaced from neutral.
However, as seen in annotated Figure 2 below, the areas adjacent the annotated lands are different to the right and left of the land. For the first land, to the left has a smaller truncated cone, while to the right of the first land is a larger truncated cone. So the flow path shown by the arrows are different sizes, as the left flow path interacts with the large cone of the first land and the right flow path interacts with the small cone of the second land.

    PNG
    media_image1.png
    681
    845
    media_image1.png
    Greyscale

Claim Objections
Claims 1-14 are objected to because of the following informalities:  in claim 1, multiple instances, “one” and “another” should read --first-- and --second--, for instance, in lines 2-3, “from one pressure chamber and another pressure chamber” should read --from a first pressure chamber and a second pressure chamber-- and in line 9, “where one opening” should read --where a first opening--; claim 4, line 6, “one of the lands” should read --a first land--; claim 7, line 5, “another predetermined opening” should read --a second predetermined opening--; claims 8 and 9, lines 5-6, “the one pressure chamber” should read --the first pressure chamber--; claims 8 and 9, line 8, “the other pressure chamber” should read --the second pressure chamber--.  Appropriate correction is required. Claims not specifically reference are objected to as being dependent on an objected to base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “the openings being asymmetric on both sides” is unclear and indefinite. It appears that it is the flow paths that are asymmetric, not the openings themselves, as seen in Figure 13. 
Regarding claims 8 and 9, the limitation “a first opening, a second opening” is unclear and indefinite. It is unclear and indefinite if these openings are different from the openings claims in claim 1. For examination purposes, the limitations will be read as --the first opening, the second opening--, as the drawings and specification only have 5 total openings.
Regarding claims 8 and 9, the limitations “the first and fifth openings are connected to the fluid supply source” and “the first and fifth openings are connected to the fluid discharge port” are unclear and indefinite. Claim 1 already outlines some of the connections for the openings. As seen above, claims 8 and 9 are already indefinite and unclear due to how many openings are being claimed. As best understood, the first and second opening have already been claimed in claim 1, as connected to the first and second pressure chambers. 
Claims not specifically reference are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image2.png
    654
    731
    media_image2.png
    Greyscale

Annotated Figure 2 from Pfuhl.

Claim(s) 1, 3-5 and 7-14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfuhl et al. (U.S. Patent No. 5,617,895).
Regarding claim 1, Pfuhl discloses:
A servo valve configured to control a flow rate of a fluid supplied to and discharged from a first pressure chamber 5(A) and a second pressure chamber (B) of a fluid pressure cylinder, the servo valve comprising:
a sleeve (24) including a plurality of openings (left 43, right 43, 25, 31, 29; see Figure 3; Col. 3, lines 50-52)
a spool (11) that is provided inside the sleeve (24), wherein the spool (11) includes a plurality of lands (see annotated figure above) and a 10plurality of grooves (see annotated figure above), and a first flow path area at a place where a first opening (25) of the plurality openings (left 43, right 43, 25, 31, 29) and a first groove (see annotated figure above) of the plurality of grooves (see annotated figure above) overlap with each other is different in size from a second flow path area at a place where a second opening (31) of the plurality of openings (left 43, right 43, 25, 31, 29) and a second groove (see annotated figure above) of the plurality of grooves (see annotated figure above) overlap with 15each other, wherein the first opening (25) and the first groove (see annotated figure above) form a flow path for connecting one of the first pressure chamber (A) and the second pressure chamber to a fluid supply source (P), due to displacement of the spool (11) from a neutral positon (Figure 1), and the second opening (31) and the second groove (see annotated figure above) form a flow path for connecting another one of 20the second pressure chamber (B) and the first pressure chamber to a fluid discharge port (R), due to the displacement of the spool (11) from the neutral position (Figure 1)
wherein in the neutral position (Figure 1) of the spool (11), the first pressure chamber (A) is not connected to any of the fluid supply source (P) or the fluid discharge port (R), and the second pressure chamber (B) is not connected to any of the fluid supply source (P) or the fluid discharge port R (see Figure 1)
Regarding claim 3, Pfuhl discloses:
wherein the first flow path area is smaller than the second flow path area (see Figures 2 and 3)
Further regarding this limitation, as seen in Figures 2 and 3, the first flow path area is shorter and therefore smaller than the second flow path area.

wherein a difference between the first flow path area and the second flow path area is based on a difference between two predetermined lap lengths among a plurality of lap lengths, 5each of the lap lengths being a length of a portion where, when the spool (11) is at a neutral position (see Figure 1), a first (see annotated figure above) of the lands (see annotated figure above) is in contact with an inner wall surface of the sleeve (24) that lies between two adjacent openings (29 and 25) of the plurality of openings left 43, right 43, 25, 31, 29
Further regarding this limitation, the lap length is dependent on the spacing / design of the sleeve and spool lands. As the design of the sleeve and lands are pre-determined, Pfuhl discloses this limitation.
Regarding claim 5, Pfuhl discloses:
wherein a difference between the first flow path area and the second flow path area is based on a shape of a predetermined opening among the plurality of openings left 43, right 43, 25, 31, 29
(see Figure 3)
Regarding claim 7, Pfuhl discloses:
wherein a 20difference between the first flow path area and the second flow path area is based on a shape of a predetermined opening (25) among the plurality of openings (left 43, right 43, 25, 31, 29) having a width that is within a range of a width of a second predetermined opening (31) among the plurality of openings left 43, right 43, 25, 31, 29 (see Figure 7)
Further regarding this limitation, as seen in Figure 3, the width of opening 25 is smaller than the width of opening 31, therefore the width of 25 is within a range of the width of 31.
Regarding claim 8, Pfuhl discloses:
wherein the sleeve (24) includes the first opening (25), the second opening (31), a third opening (right 43), a fourth opening (left 43), and a fifth opening (29), the first opening (25) and the fifth 
Further regarding this limitation, all of the openings are fluidly connected and therefore all of the openings are connected to the cylinder, fluid supply source, and discharge port.
Regarding claim 9, Pfuhl discloses:
wherein the sleeve (24) includes the first opening (25), the second opening (31), a third opening (right 43), a fourth opening (left 43), and a fifth opening (29), the first opening (25) and the fifth opening (29) are connected to the fluid 10discharge port, the second opening (31) is connected to the one pressure chamber of the fluid pressure cylinder, the third opening (right 43) is connected to the fluid supply source, and the fourth opening (left 43) is connected to the other pressure chamber of the fluid pressure cylinder
Further regarding this limitation, all of the openings are fluidly connected and therefore all of the openings are connected to the cylinder, fluid supply source, and discharge port.
Regarding claims 10 and 11, Pfuhl discloses:
wherein the spool (11) includes a first land, a second land, a third land, and a fourth land, and when the spool (11) is at a neutral position, the second opening (31) of the sleeve (24) is closed by the 20second land (see annotated figure above) of the spool (11) and the fourth opening (left 43) of the sleeve (24) is closed by the third land (see annotated figure above) of the spool 11
Regarding claims 12 and 13, Pfuhl discloses:
wherein the - 43 -spool (11) includes a first land, a second land, and a third land, and when the spool is at a neutral position, the first opening (25) of the sleeve (24) is closed by the first land (see annotated figure below) of the spool (11), the third opening (right 43) of the sleeve (24) is closed 
Regarding claim 14, Pfuhl discloses:
wherein a target position of the spool (11) is set to a plurality of predetermined positions
Claim(s) 1, 2, 4, 5, 7-9, and 14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoefling (U.S. 2019/0376613).

    PNG
    media_image3.png
    853
    882
    media_image3.png
    Greyscale

Annotated Figure 2 from Hoefling.

A servo valve configured to control a flow rate of a fluid supplied to and discharged from a first pressure chamber 5(A) and a second pressure chamber (B) of a fluid pressure cylinder, the servo valve comprising:
a sleeve (30) including a plurality of openings 31, 32, 33, 34 (see paragraphs 0017)
a spool (40) that is provided inside the sleeve (30), wherein the spool (40) includes a plurality of lands (see annotated figure above) and a 10plurality of grooves (see annotated figure above), and a first flow path area at a place where a first opening (31) of the plurality openings (31, 32, 33, 34) and a first groove (see annotated figure above) of the plurality of grooves (see annotated figure above) overlap with each other is different in size from a second flow path area at a place where a second opening (32) of the plurality of openings (31, 32, 33, 34) and a second groove (see annotated figure above) of the plurality of grooves (see annotated figure above) overlap with 15each other, wherein the first opening (31) and the first groove (see annotated figure above) form a flow path for connecting one of the first pressure chamber (A) and the second pressure chamber to a fluid supply source (14), due to displacement of the spool (40) from a neutral positon, and the second opening (32) and the second groove (see annotated figure above) form a flow path for connecting another one of 20the second pressure chamber (B) and the first pressure chamber to a fluid discharge port (17), due to the displacement of the spool (40) from the neutral position
wherein in the neutral position of the spool (40), the first pressure chamber (A) is not connected to any of the fluid supply source (14) or the fluid discharge port (17), and the second pressure chamber (B) is not connected to any of the fluid supply source (14) or the fluid discharge port 17 (see Figure 2)
Regarding claim 2, Hoefling discloses:
wherein the second flow path area is smaller than the first flow path area 
Further regarding this limitation, as seen in Figure 2, the second flow path area goes from opening 32 to opening 34. Opening 34 is overlapped by the spool and therefore is a smaller flow path than the first flow path between opening 31 and opening 33.
Regarding claim 4, Hoefling discloses:
wherein a difference between the first flow path area and the second flow path area is based on a difference between two predetermined lap lengths among a plurality of lap lengths, 5each of the lap lengths being a length of a portion where, when the spool (40) is at a neutral position (see Figure 2), a first (see annotated figure above) of the lands (see annotated figure above) is in contact with an inner wall surface of the sleeve (30) that lies between two adjacent openings (31 and 32) of the plurality of openings (31, 32, 33, 34)
Further regarding this limitation, the lap length is dependent on the spacing / design of the sleeve and spool lands. As the design of the sleeve and lands are pre-determined, Hoefling discloses this limitation.
Regarding claim 5, Hoefling discloses:
wherein a difference between the first flow path area and the second flow path area is based on a shape of a predetermined opening among the plurality of openings 31, 32, 33, 34 (see Figure 2)
Regarding claim 7, Hoefling discloses:
wherein a 20difference between the first flow path area and the second flow path area is based on a shape of a predetermined opening (34) among the plurality of openings (31, 32, 33, 34) having a width that is within a range of a width of a second predetermined opening (33) among the plurality of openings 31, 32, 33, 34 (see Figure 2)

Regarding claim 8, Hoefling discloses:
wherein the sleeve (30) includes the first opening (31), the second opening (32), a third opening (left 34), a fourth opening (33), and a fifth opening (right 34), the first opening (31) and the fifth opening (right 34) are connected to the fluid 30supply source (14), the second opening (32) is connected to the first - 42 -pressure chamber (A) of the fluid pressure cylinder, the third opening (left 34) is connected to the fluid discharge port (34), and the fourth opening (33) is connected to the second pressure chamber (B) of the fluid pressure cylinder
Further regarding this limitation, all of the openings are fluidly connected and therefore all of the openings are connected to the cylinder, fluid supply source, and discharge port.
Regarding claim 9, Hoefling discloses:
wherein the sleeve (30) includes the first opening (31), the second opening (32), a third opening (left 34), a fourth opening (33), and a fifth opening (right 34), the first opening (31) and the fifth opening (right 34) are connected to the fluid 10discharge port (34), the second opening (32) is connected to the first pressure chamber (A) of the fluid pressure cylinder, the third opening (right 43) is connected to the fluid supply source (14), and the fourth opening (left 43) is connected to the second pressure chamber (B) of the fluid pressure cylinder
Further regarding this limitation, all of the openings are fluidly connected and therefore all of the openings are connected to the cylinder, fluid supply source, and discharge port.
Regarding claim 14, Hoefling discloses:
wherein a target position of the spool (40) is set to a plurality of predetermined positions

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753